Title: [Diary entry: 23 April 1788]
From: Washington, George
To: 

Wednesday 23d. Thermometer at 45 in the Morning—55 at Noon And 55 at Night. Wind at No. Wt. in the Morning which veered round to the Eastward and was at So. Et. in the Afternoon, & became warm. Visited all the Plantations. In the Neck, the Plows on Monday were listing, but the Rain yesterday drove them into field No. 9 again, to day, except the one which was laying off Corn rows. The Harrow on Monday was employed in the ground intended for Flax, and the Hoes following of it, to prepare it for sowing. The Roller was engaged towds. the Afternoon, to Roll the Barley but was Stopped yesterday. The Women Monday and as much of yesterday as they could work out, were engaged in chopping after the harrow in the flax ground. To day they were chopping in the Flax which the Overseer was sowing. Grd. in tolerable good order—except having a good many grassy clods which were not quite broken with the Hoes. The last of the Oats were sown, harrowed & cross harrowed within what is now the Orchard Inclosure. This grd. was plowed before Christmas, lately cross plowed—the Seed Sown, harrowed in & cross harrowed. At Muddy hole, the two plows that went to French’s continue there. The Harrow (crosswise) all the Sqrs. of experimental grd. except that which recd. the Row-grass which was too wet to cross; and went to harrowing by the ground which had been laid off for Potatoes and Jerusalem Artichokes in No. 3. The Women planted about ½ a bushel of Sweet Potatoes in the same field (all the Seed I had in 500 hills) and went to work in the New ground in front of the Mans[io]n Ho[use]. The Overseer sowing grass-seeds on clover in fd. No. 1.  At Dogue run the Orchard grass seeds were sown and harrowed in on the Flax as directed on Monday and afterwards chopped. The ground looks now to be in good order—5 bushels of Flax & 5 bushels of Orchard-grass were sown qty. of ground, by estimation abt. 3 Acres. The ground on the other side, except a small piece at the lower end, had also been chopped over but would require to be harrowed (when drier) before it is sown. The Plows having crossed this Morning, the Turnip grd. for Barley were laying off & listing in No. 5. The Women were removing the Meadw. fence so as to include the grounds wch. have been lately worked on the sides of it. Sent the fatting Steers, and an old work oxen to No. 1, at D. Run, to Pasture. At French’s, the remains of the Barley, abt. 7 Bushels, making in all at this place—43 bush. was sown harrowed in, & was cross harrowing. 4 plows (two from Muddy hole) were breakg. up field No. 5 to sow with B. Wheat &ca. The Women were cuttg. the Sprouts, taking up grubs &ca. in this field. At the Ferry, the Women were filling gullies in No. 3 and the plows breaking up No. 7. At the fishing landing there was plenty of custom & no fish. Last week there was plenty of fish & no custom. The Wild Oats, & other grass Seeds from Colo. Marshall in the Botanical garden was up, & coming up thick—as was the fancy grass in the Vineyard Inclosure.